IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-30403
                         Summary Calendar


CHARLES WILLRIDGE,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                         USDC No. 01-CV-95
                       --------------------
                         November 21, 2002

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Charles Willridge appeals from the district court’s judgment

affirming the decision of the Commissioner of Social Security

denying his disability benefits claim under 42 U.S.C. § 405(g).

In reviewing the Commissioner’s decision to deny disability

benefits, this court must determine whether there is substantial

evidence in the record to support it and whether the proper legal




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30403
                                  -2-

standards were used in evaluating the evidence.     Bowling v.

Shalala, 36 F.3d 431, 434 (5th Cir. 1994).

     Willridge first avers that the administrative law judge

(ALJ) applied an incorrect legal standard to determine whether

his nonexertional impairments, major depression, illiteracy, and

borderline intellectual functioning, were severe and improperly

rejected his consultative examiner’s opinion that his

rehabilitation potential was severely limited due to his mental

impairments.

     Willridge did not argue in the district court that the ALJ

failed to apply the correct legal standard in determining whether

his mental impairments were severe, and he has failed to show

exceptional circumstances to warrant review by this court.       See

Kinash v. Callahan, 129 F.3d 736, 739 n.10 (5th Cir. 1997).

     The ALJ properly rejected the consultative examiner’s

opinion of disability because it was inconsistent with the

examiner’s own clinical findings as well as other objective

medical evidence in the record.     See Bradley v. Bowen, 809 F.2d

1054, 1057 (5th Cir. 1987).    The evidence showed that Willridge

had never received treatment for his mental impairments and that

no doctor ever opined that his alleged mental impairments were

disabling.     See Vaughan v. Shalala, 58 F.3d 129, 132 (5th Cir.

1995).   Moreover, Willridge’s ability to effectively communicate,

work for years with below-average intelligence, and perform the
                            No. 02-30403
                                 -3-

activities of normal daily life weigh against his allegations

that he suffered disabling mental impairments.

     Willridge avers that the ALJ erred in relying on the medical

vocational guidelines to determine that he was capable of

performing medium work.   As discussed above, the ALJ properly

determined that Willridge’s allegations of significant impairment

due to his nonexertional mental impairments were not credible to

the extent alleged and, as such, did not significantly affect

Willridge’s ability to perform medium work.   Thus, the ALJ was

entitled to rely exclusively on the medical vocational guidelines

in finding no disability.   Selders v. Sullivan, 914 F.2d 614, 618

(5th Cir. 1990).

     Willridge, relying on Watson v. Barnhart, 288 F.3d 212 (5th

Cir. 2002), argues that the case should be remanded because the

ALJ failed to make any finding that he is able to maintain

employment.   Watson does not dictate a remand under the

circumstances of the instant case as Willridge presented no

evidence indicating that he could not work on a sustained basis.

     Because Willridge has failed to show that the Commissioner’s

decision was not based on the proper legal standards or that it

was not supported by substantial evidence, the decision of the

district court affirming the denial of benefits is AFFIRMED.